the offset specified in the agreement. Bird filed a petition for judicial
                           review, which the district court denied, and this appeal followed.
                                       On appeal, Bird, through his workers' compensation attorney,
                           argues that the subrogation agreement is unenforceable because Bird's
                           personal injury attorney, and not his workers' compensation attorney,
                           negotiated the terms of the agreement. Bird presents no authority to
                           support his argument that the negotiation of the subrogation agreement
                           had to specifically go through his workers' compensation attorney, as
                           opposed to his personal injury attorney, and thus, we do not consider the
                           argument.   See Edwards v. Emperor's Garden Rest., 122 Nev. 317, 330
                           n.38, 130 P.3d 1280, 1288 n.38 (2006) (noting that it is a party's
                           "responsibility to cogently argue, and present relevant authority, in
                           support of his appellant concerns"). Further, it is undisputed that Bird's
                           personal injury attorney was retained as counsel. A client is generally
                           held responsible for his attorney's actions. See Lange v. Hickman, 92 Nev.
41, 43, 544 P.2d 1208, 1209 (1976).
                                       Having considered the parties' arguments and the record on
                           appeal, we conclude that the appeals officer's factual determination that
                           Bird and EICON had entered into a subrogation agreement is supported
                           by substantial evidence. See Vredenburg v. Sedgwick CMS,       124 Nev. 553,
                           557 n.4, 188 P.3d 1084, 1087 n.4 (2008) ("Substantial evidence is evidence
                           that a reasonable person could accept as adequately supporting a
                           conclusion." (internal quotation omitted)); May v. Anderson, 121 Nev. 668,
                           672-73, 119 P.3d 1254, 1257 (2005) (recognizing that whether a contract
                           exists is a question of fact). We also conclude that the decision is not
                           affected by any error of law.         See NRS 616C.215 (providing for the



SUPREME COURT
        OF
     NEVADA
                                                                   2
(0) 1947A

             £41C011   MINIM
                   reduction of workers' compensation benefits by the amount of personal
                   injury damages recovered from a third-party for the same injuries).
                   Therefore, we affirm the district court's order denying judicial review.
                               It is so ORDERED.




                                                                  Hardesty


                                                                            e
                                                                  Parraguirre


                                                                Ciu,6
                                                                  Cherry



                   cc: Hon. Kathleen E. Delaney, District Judge
                        William F. Buchanan, Settlement Judge
                        Clark & Richards
                        Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas
                        Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                          3
(0) 1947A

        NIEMI   SUM=                             MitDREEMISEUMMINEll